DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,4,13,30,41,81 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1).
Regarding claim 1; Bradski teaches a system that provides information to a user (Figs.1,4A-4D, a head mounted system 30), the system which is mounted on one or more articles worn by the user (Fig.4B, para. [0214], the head mounted system can be fixedly attached to a helmet or hat), the system comprising: 
a communications subsystem (a communication system, [0528]) including at least one antenna and at least one radio (para. [0528,0546], the communication system comprises a transceiver (radio) and associated antenna); 
a user interface subsystem including:
at least one light source oriented to selectively render a display from the light source within a field of vision of the user (Figs.13A,13B; para.[0321], an array of micro-displays 346 to render a display within a field of view of the user);
at least one image sensor (e.g., sensors 32 including camera, para. [0203,0215]) which captures images of at least a portion of an environment in which at least a portion of the system operates and which provides electronic representations of the captured images (para. [0176,0201,0212,0564,0566, 0573, 0577], the sensors 32 are used for obtaining data from the physical environment around a user. The AR system presents virtual objects in associated with physical objects in the real world); 
a pose determination subsystem (the user sensing system 34) including at least one of an accelerometer or a gyroscope ([0200,0205], the user sensing system 34 comprises one or more sensors, such as accelerometer, gyros...), that at least one accelerometer and gyroscope which generate one or more signals indicative of at least one of a position or an orientation of the user ([0571,0602,0604, 0626,0633,0671], the AR system may detect a location and orientation of the user within the world. Also, the AR system may detect a pose (e.g., position and orientation); and 
a control system (a processor 38, Fig.3) that communicatively couples to each of the communications subsystem, the user interface subsystem, the at least one image sensor, and the pose determination subsystem ([0206,0215], Fig.3, the processor 38 is coupled to the AR system 30), the control system which: 
receives one or more signals via at least one of the communications subsystem, the at least one image sensor, and the pose determination subsystem ([0206-0210,0212], the processor 38 receives information from the sensors of the AR system 30 and provides augmentation of the physical, local environment); and 
controls the user interface subsystem to render a changeable display within the environment in which at least a portion of the system operates (Figs.52-60,66-71, para. [0676,0850-0853,0865], the AR system renders a virtual object at a fixed position or location within the physical environment (e.g., a virtual monkey standing next to a particular street sign)), wherein the changeable display provides at least one of information regarding navigation indicative of a direction of travel for the user through the environment in which at least a portion of the system operates or information regarding at least one object to be retrieved from the environment in which at least a portion of the system operates (Figs.52-60,66-71, para. [0676,0850-0858,0865], the AR system displays a virtual object (e.g., information) associated with a physical object) and which are based at least in part on a combination of the received one or more signals of the pose determination subsystem and the one or more signals from positioning sensors (para.[1164-1165], the audio cue and the virtual object are provided based on a head pose of the user and a perceived location of the virtual object in a passable world model. Para.[0608], the passable world model is to create maps of every minute areas of the real world. For example, in order to render virtual content in relation to physical objects, very detailed localization is required. The AR system may not only require coordinates of a physical location that a user is in, but also need to know exactly what room of a building the user is located in. Based on this information, the AR system may retrieve data (e.g., specific geometries of real objects in the room, map points for the room, geometric information of the room, etc.) for that room to appropriately display virtual content in relation to the real objects of the identified room. In other words, the audio cue and the virtual object are based on an orientation of the user (e.g., head pose) and a location of the user within the real world).
Bradski does not explicitly teach receives signals from a set of navigation beacons, each signal which is related to a transmission by the system, and determines a location of the system based at least in part on the received signals; and providing the audio cues and the changeable display are based at least in part on a combination of the received one or more signals of the pose determination subsystem and the one or more signals from the navigation beacons (More specially, Bradski does not teach that a location of the user in the real world is determined by using navigation beacons).
Finn teaches receives signals from a set of navigation beacons, each signal which is related to a transmission by the system, and determines a location of the system based at least in part on the received signals (Figs.1 and 2, para.[0026,0039,0070], Finn discloses an augmented reality system comprising a plurality of beacon devices 130A-130C transmitting signals to a mobile device for triangulating a position of the mobile device).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Bradski to include the method of Finn of triangulating a position of a mobile device using beacon signals. Therefore, a combination of Bradski and Finn would teach a method of providing an audio cue tied to a virtual object based on one or more signal of the pose determination (e.g., head pose) and one or more signals from the navigation beacons (i.e., signals generated from the beacon devices as taught by Finn). The motivation would have been in order to improve the accuracy of the positional detection (Finn, para.[0070]).
Bradski and Finn do not teach that the user interface subsystem further comprises one or more modifiable directional components that modify a relative direction at which light is directed by the at least one light sources responsive to commands from the control system that are based, at least in part, on data from the pose determination system to maintain the changeable display in a desired location even as the system moves with the movement of the user.
McCoy teaches that that the user interface subsystem further comprises one or more modifiable directional components that modify a relative direction at which light is directed by the at least one light sources (Fig.1, para. [0014], McCoy discloses a system comprising a projection (“CAP”) device 14 configured to project light onto a physical object. The direction of the light projected on the physical object may be modified to remain stationary while the camera and the light source are moved) responsive to commands from the control system that are based, at least in part, on data from the pose determination system to maintain the changeable display in a desired location even as the system moves with the movement of the user (para. [0020,0079], the system comprises a position or motion sensor for detecting a gesture performed by a user to select a physical object. The method includes activating a light source to cause light to be projected in a first direction on the physical object which is identified by the detected gesture. The light projected on the physical object remains stationary while the camera and the light source are moved (see para. [0014])).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski and Finn to include the method of McCoy of detecting a physical object of interest by using data acquired from a position or motion sensor; and projecting light on the physical object of interest based on the detection. The motivation would have been in order to allow physical objects being augmented with information projected on them (McCoy, para. [0012], the projected light may project data about the physical object).
Regarding claim 3; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski teaches that the at least one light source projects the display to impact objects within the environment in which at least a portion of the system operates ([0002], the AR system presents the virtual objects superimposing on or amidst the real world objects. Thus, Bradski further teaches that the projector projects image of virtual object to impact the objects in the real world).
Regarding claim 4; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches that an augmented reality display that is positionable proximate one or both eyes of the user, wherein the at least one light source projects the display onto the augmented reality display ([0321], the projector 346 is positioned in front of the user’s eye 58 in the AR system).
Regarding claim 13; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches that at least some of the one or more signals received by the control system are received from at least one remote processor via the communications subsystem (Fig.4A, [0215,0216], the local processing and data module 70 is communicating with a remote processing module 72 via a wireless communication link 76), wherein the at least one image sensor and the pose determination subsystem are communicatively coupled with the at least one remote processor via the communications subsystem, and wherein signals from at least one of the image sensor or the pose determination subsystem are transmitted to the at least one remote processor ([0215-0217,0840], the remote processing module receives data from the sensors 32 including image capture device, microphones, inertial measurement, accelerometers...The remote processing module 72 processes the data and provides information to the display after such processing).
Regarding claim 30; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches a facial gesture recognition subsystem (para. [0204,0547,0549], facial recognition) which includes at least one facial gesture image sensor oriented to obtain an electronic image of a human face (para. [0547], a camera faces the user’s face to capture facial expression or eye movements of the user), wherein the control system further determines a facial gesture based on the obtained electronic image of the human face and performs at least one defined function based at least in part on the determined facial gesture (para. [0717,0759,0959,1333,1341], the AR system may select a facial expression to render on the avatar based on the determined emotion state of the first user. The virtual object may move faster, or move toward another object, or exhibit a facial expression, etc.).
Regarding claim 41; Claim 41 recites a method of operating a system according to claim 1.  Therefore, claim 41 is rejected similar to the rejection of claim 1 above.  
Regarding claim 81; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches that the user interface subsystem further includes at least one audio transducer that provides audio cues to the user and that receives input from the user (para. [0180,0196,0207,0952, 1164-1166], the AR system comprises an audio equipment. For example, audio may be presented to the user via a user interface 37. The AR system may generate an audio object which is tied to a virtual object. For instance, a sound cue is generated to initiate user head-motion. A user-sensing system 34 may include a microphone for receiving voice input from a user, para. [0020]), and wherein the control system controls the user interface subsystem to provide the audio cues to the user that provide at least one of information regarding the navigation or information regarding the at least one object to be retrieved (para.[1164-1166], the AR system determines a head pose of the user to determine how to manipulate an audio object. In particular, audio object is emanated from a perceived location of the virtual object (e.g., a map or a passable world model). In addition, the AR system may use various audio triggers to initiate user head motion).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of You et al. (US Pub 2019/0080517 A1).
Regarding claim 16; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski, Finn, and McCoy do not teach that the at least one image sensor includes two image sensors that are separated by a distance, in which each of the two image sensors captures a series of two-dimensional image of the environment in which at least a portion of the system operates, and wherein the control system further combines corresponding ones of the respective two-dimensional images captured by the two image sensors into a series of three-dimensional images of at least a portion of the environment in which at least a portion of the system operates.
	You teaches the at least one image sensor includes two image sensors that are separated by a distance (Fig.7, a head mounted display comprises a stereoscopic camera module including two cameras separated by a distance), in which each of the two image sensors captures a series of two-dimensional image of the environment in which at least a portion of the system operates (each camera would capture a series of two-dimensional images), and wherein the control system further combines corresponding ones of the respective two-dimensional images captured by the two image sensors into a series of three-dimensional images of at least a portion of the environment in which at least a portion of the system operates ([0013,0109], Fig.4, two real images are obtained from the stereoscopic camera module (step 410). Two real images are combined with virtual image to generate two composite images. The display device performs a side-by-side image processing on the two composite images to generate a three-dimensional image (step 450)). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of You of providing a stereoscopic camera module including two cameras for generating a three-dimensional image. The motivation would have been in order to capture 3D object more efficiently (e.g., less occlusion than to a single camera).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1), McCoy et al. (US Pub 2015/0309578 A1), and You et al. (US Pub 2019/0080517 A1) as applied to claim 16 above; further in view of Mihelich et al. (US Pub 2015/0193982 A1).
Regarding claim 17; Bradski, Finn, McCoy, and You teach the system of claim 16 as described above. Bradski, Finn, McCoy, and You do not teach that the control system determines dimensions of objects within the environment in which at least a portion of the system operates based at least in part on one or more of the three-dimensional images, and wherein the control system identifies the object to be retrieved based at least in part on the determined dimensions.
	Mihelich teaches the control system determines dimensions of objects within the environment in which at least a portion of the system operates based at least in part on one or more of the three-dimensional images ([0046,0047], Mihelich discloses an AR system comprising an electronic device 600 configured to identify a physical object in a captured image. The process uses an object detection algorithm for estimating the dimensions of the physical object), and wherein the control system identifies the object to be retrieved based at least in part on the determined dimensions ([0047], the physical object is identified within the images based on the estimated dimensions).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski, Finn, McCoy, and You to include the method of Mihelich of identifying a physical object based on estimating dimensions of the physical object. The motivation would have been in order to simplify the object recognition process.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Brice et al. (US Pub 2017/0180934 A1).
Regarding claim 21; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski, Finn, and McCoy do not teach an RFID transponder which emits a signal when energized by an RFID interrogator, wherein a current location of the system is determined based at least in part on the RFID transponder when the RFID transponder is energized by at least one RFID interrogator located in the environment in which the system is located.
	Brice teaches an RFID transponder which emits a signal when energized by an RFID interrogator, wherein a current location of the system is determined based at least in part on the RFID transponder when the RFID transponder is energized by at least one RFID interrogator located in the environment in which the system is located ([0012], Brice states that “the system includes an RFID transponder physically connected to the object, an RFID interrogator configured to interrogate the RFID transponder and receive a signal in response thereto, and a portable electronic device in electronic communication with the RFID interrogator and configured to process the received signal and determine a location of the object relative to the RFID interrogator and to provide information to a user regarding the location of the object”).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Brice of providing a RFID transponder which transmits a signal in response to an interrogation of an RFID interrogator. The motivation would have been in order to detect a location of an object easily.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Sundaram et al. (US Patent No. 9,092,684 B1).
Regarding claim 23; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski, Finn, and McCoy do not teach that a machine-readable symbol reader, the machine-readable symbol reader which has a field-of-view that includes at least a portion of the environment in which at least a portion of the system operates, the machine-readable symbol reader which captures an electronic representation of one or more machine-readable symbols that are within the field-of-view of the machine-readable symbol reader, wherein the control unit further decodes the electronic representation of the one or more machine-readable symbols, at least one of the one or more machine-readable symbols which is borne by an object located in the environment in which at least a portion of the system operates, and wherein the information regarding the at least one object to be retrieved is based at least in part on the decoded electronic representation.
	Sundaram teaches a machine-readable symbol reader (a reader 20, Fig.1), the machine-readable symbol reader which has a field-of-view that includes at least a portion of the environment in which at least a portion of the system operates (Fig.1, the reader 20 has a field of view FOV including a portion of environment), the machine-readable symbol reader which captures an electronic representation of one or more machine-readable symbols that are within the field-of-view of the machine-readable symbol reader (Fig.1, the reader 20 captures image of a symbol 12 and a symbol 16 that are within the field of view FOV), wherein the control unit further decodes the electronic representation of the one or more machine-readable symbols (col.7||2-8, the symbol is processed and decoded by a controller), at least one of the one or more machine-readable symbols which is borne by an object located in the environment in which at least a portion of the system operates (Fig.1, the symbol 12 is borne by a shipping carton 14), and wherein the information regarding the at least one object to be retrieved is based at least in part on the decoded electronic representation (col.5||49-54, once the image of the symbol 12 is focused and unobstructed, the controller 38 then processes the focused, unobstructed image of the symbol 12 into identifying data, and transmits the data away from the housing to the aforementioned host device 60, e.g., a mobile computer, remote from the housing 22).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Sundaram of providing a machine readable symbol. The motivation would have been in order to retrieve information of an object quickly.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Proux (US Pub 2014/0350853 A1).
Regarding claim 26; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches the user interface subsystem comprises a voice-control subsystem, the voice-control subsystem which receives the input from the at least one transducer, the input which includes at least one voice command from the user ([0200,0959,0162,1172], the AR system is configured to receive voice user input).
Bradski, Finn, and McCoy do not teach converts the at least one voice command to text commands, and wherein at least one of the information regarding navigation and the information regarding objects to be retrieved is based at least in part on the converted text commands.
Proux teaches converts the at least one voice command to text commands ([0027], voice-to-text converter), and wherein at least one of the information regarding navigation and the information regarding objects to be retrieved is based at least in part on the converted text commands ([0027], a user may enter a destination in a navigation system by speaking into a microphone of the voice-to-text converter).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Proux of providing a voice-to-text converter to search for a destination in a navigation system. The motivation would have been in order to enable the user to input a destination more conveniently and safely (e.g., while driving).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Jerauld (US Pub 2015/0211858 A1).
Regarding claim 29; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski, Finn, and McCoy do not teach that a time-of-flight sensor which generates a distance signal indicative of a distance from the time-of-flight sensor to a remote object, wherein the information regarding navigation from the control subsystem is based at least in part on the distance signal generated by the time-of-flight sensor.
	Jerauld teaches a time-of-flight sensor ([0020], an AR system comprises a depth camera taking a form of a time of flight camera) which generates a distance signal indicative of a distance from the time-of-flight sensor to a remote object ([0019], depth camera detect movements within its field of view such as a physical object within the user’s field of view. It is understood that the depth data reflects a distance between the camera and the physical object), wherein the information regarding navigation from the control subsystem is based at least in part on the distance signal generated by the time-of-flight sensor ([0035,0053], a navigation module 16 may use the visible image data 46 and depth image data 38 of the kitchen 304 to generate a 3D mesh of the kitchen and its various features 50, such as appliances, furniture, walls, contours, surfaces, etc.).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Jerauld of providing a depth camera in form of a time of flight camera. The motivation would have been in order to obtain a compact camera for capturing three-dimensional images.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 30 above; further in view of Sheaffer et al. (US Pub 2015/0070388 A1).
Regarding claim 31; Bradski, Finn, and McCoy teach the system of claim 30 as described above. Bradski further teaches that the at least one defined function includes at least one of: capturing an image of a region of interest by the at least one image sensor, the region of interest which is within a field-of-view of the at least one image sensor ([0018], the AR system comprises the image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device); and providing one or more commands for a remotely controlled vehicle ([0971], the AR system may be employed in a remotely controlled vehicle. In particular, the user may remotely control a UAV ).
	Bradski, Finn, and McCoy do not explicitly teach comparing a list of objects to be retrieved with one or more physical objects that have been retrieved by the user.
	Sheaffer teaches comparing a list of objects to be retrieved with one or more physical objects that have been retrieved by the user ([0043,0050], Sheaffer discloses an AR system. A recognition software compares objects in real images 370 with objects in recognition software library 376 to determine that the real object corresponds to an object in the library).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Sheaffer of comparing real objects in a real image with objects in a library. The motivation would have been in order to correctly identify a real object.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Goossens (US Pub 2018/0024630 A1).
Regarding claim 32; Bradski, Finn, and McCoy teach the system of claim 1 as described above. Bradski further teaches an eye tracking subsystem that includes at least eye tracking image sensor oriented to obtain images that include at least one eye of the user ([0157,0550,0774,0815], eye tracking camera); wherein the control system determines a direction of orientation of the at least one eye([0536,0540,1002,1003], the AR system track eye pose (e.g., orientation, direction) and/or eye movement).
Bradski, Finn, and McCoy do not teach the control system controls the user interface subsystem to provide audible cues based at least in part on the determined direction of orientation of the at least one eye.
Goossens teaches that the control system controls the user interface subsystem to provide audible cues based at least in part on the determined direction of orientation of the at least one eye ([0020,0051], an auditory cue may be provided indicative of an eye movement, a gaze direction...).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Goossens of providing an auditory cue based on detecting eye direction. The motivation would have been in order to improve user experience.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 41 above; further in view of Moore et al. (US Pub 2015/0199566 A1).
Regarding claim 47; Bradski, Finn, and McCoy teach the method of claim 41 as described above. Bradski, Finn, and McCoy do not teach that determining location information regarding a location of the at least one object to be retrieved; and determining route information regarding a route to the location of the at least one object.
	Moore teaches determining location information regarding a location of the at least one object to be retrieved ([0063,0064,0066], Moore discloses a smart necklace capable of recognizing objects around a user. A pair of stereo cameras provide depth information for objects); and determining route information regarding a route to the location of the at least one object ([0070], the smart necklace 100 can determine paths for navigation and determine the user's location and orientation to guide them along the path, avoiding obstacles).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Moore of determining paths for navigation based on detecting object’s location. The motivation would have been in order to help guide the user along the path (Moore, [0070]).
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 41 above; further in view of Shai (US Pub 2011/0007035 A1).
Regarding claim 67; Bradski, Finn, and McCoy teach the method of claim 41 as described above. Bradski, Finn, and McCoy do not teach capturing by the at least one image sensor images of at least one finger- worn indicia that is wearable on a finger of the user; detecting an occurrence of a first gesture represented by a trace of a number of movements of the at least one finger-worn indicia in the captured images; and in response, to detecting the occurrence of the first gesture, executing at least one defined function.
	Shai teaches capturing by the at least one image sensor images of at least one finger- worn indicia that is wearable on a finger of the user (Figs.37A-37D, [0309,0311,0323,0387], a camera of system captures images of a finger wearing a device); detecting an occurrence of a first gesture represented by a trace of a number of movements of the at least one finger-worn indicia in the captured images (e.g., gestures 108a, Figs.37A and 37B. In paragraph [0387], the user wearing the device on a finger may set the device to output a certain message, while performing a “hello” gesture by waving a palm back and forth); and in response, to detecting the occurrence of the first gesture, executing at least one defined function ([0309,0311,0322,0323,0362,0381,0387], e.g., step 4330 in Fig.43).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Shai of capturing images of finger-worn user input device; detecting a gesture performed by the finger wearing the device; and performing correspond function associated with the gesture. The motivation would have been in order to improve the user experience.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 41 above; further in view of Konicek et al. (US Pub 2007/0032225 A1).
Regarding claim 73; Bradski, Finn, and McCoy teach the method of claim 41 as described above. Bradski, Finn, and McCoy do not teach receiving a signal from a transponder attached to at least one wearable safety item; and transmitting one or more signals that cause at least one safety action, the transmitting of the one or more signals which is based at least in part on an absence of the signal from the transponder attached to the at least one wearable safety item, wherein transmitting one or more signals that result in at least one safely action being performed includes performing at least one of: preventing access to the user to at least a portion of the environment in which at least a portion of the system operates; and generating an audio cue via the user interface subsystem.
	Konicek teaches receiving a signal from a transponder attached to at least one wearable safety item ([0220], a vehicle includes an RFID reader for receiving signal from RFID tag included in a cellphone); and transmitting one or more signals that cause at least one safety action ([0038], if the cellphone is detected in the driver’s area, the driver’s device is selectively prevented from being used), the transmitting of the one or more signals which is based at least in part on an absence of the signal from the transponder attached to the at least one wearable safety item ([0220], the presence of absence of the signal transmitted between the RFID tag and RFID reader would indicate a presence or absence of the cellphone in a driver area), wherein transmitting one or more signals that result in at least one safely action being performed includes performing at least one of: preventing access to the user to at least a portion of the environment in which at least a portion of the system operates; and generating an audio cue via the user interface subsystem ([0038,0220,0223] selectively disabling the driver’s cellphone from operation).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Bradski to include the method of Konicek of detecting a presence or absence of transmitting signals between RFID tag and RFID reader to determine whether a cellphone is in driver’s area; and restricting the user of the cellphone if the cellphone is located in the driver’s area. The motivation would have bene in order to improve the safety.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1), McCoy et al. (US Pub 2015/0309578 A1), and Konicek et al. (US Pub 2007/0032225 A1) as applied to claim 73 above; further in view of Ogawa (US Pub 2017/0157783 A1).
Regarding claim 75; Bradski, Finn, McCoy, and Konicek teach the method of claim 73 as described above. Bradski, Finn, McCoy, and Konicek do not teach receiving signals from one or more objects proximate the system including receiving signals from at least one moveable object; and transmitting one or more signals to the system based upon the one or more objects proximate the system; and transmitting one or more signals to the at least one movable object that causes the at least one moveable objects to change at least one of a velocity and a direction of travel.
Ogawa teaches receiving signals from one or more objects proximate the system including receiving signals from at least one moveable object (Fig.1, a robot arm is connected to a robot controller 3 via a cable 7. The robot arm is a moveable object); and transmitting one or more signals to the system based upon the one or more objects proximate the system (Fig.1, a person 14 wears a cap having a RFID tag attached therein); and transmitting one or more signals to the at least one movable object that causes the at least one moveable objects to change at least one of a velocity and a direction of travel ([0041-0042], a distance  and direction between the person and the robot arm is calculated based on the intensity of radio wave between the RFID reader 4 and RFID tag 15. When the person moves closer to the robot arm (e.g., short distance), the robot arm is controlled to stop movement (see Fig.5, [0010])).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Bradski to include the method of Ogawa of detecting a distance between a person and a machine (e.g., robot) based on intensity between RFID tag and RFID reader; and stopping the movement of the machine when the distance is short. The motivation would have been in order to improve the safety for the user. 
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Pub 2016/0026253 A1) in view of Finn et al. (US Pub 2017/0256097 A1) and McCoy et al. (US Pub 2015/0309578 A1) as applied to claim 1 above; further in view of Pinhanez (US Patent No. 6,431,711 B1).
Regarding claim 80; Bradski, Finn, and McCoy teach the system of claim 1 as discussed above. Bradski does not teach the one or more modifiable directional components include a movable or modifiable mirror.
	Pinhanez teaches the one or more modifiable directional components include a movable or modifiable mirror (Figs.1 and 2, col.4||55-67, Pinhanez discloses a projection system comprising a projector 211 and a redirection device 215 including a mirror 214, and a pan/tilt mechanism. The pan/tilt mechanism 217 moves the mirror 214 to direct an image to any surface in a room).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the projection device of Bradski, Finn, and McCoy to include the redirection device as taught by Pinhanez such that the redirection device is configured to reorient the image projected from the projection unit on an object (or projection area) of interest. The motivation would have been in order to provide a compact projection system capable of redirecting a projecting direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691          

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691